DETAILED ACTION
This Final action is responsive to communications: 03/09/2022.
Applicant amended claim 1; claims 3-4 are in cancelled status, added no other new claims. Claims 1-2, 5-11 are pending. Claim 1 is independent.

Examiner Notes 
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. B) Per MPEP 2173.04 “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”. D) Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Other passages and figures may apply as well. Per MPEP 2141.02 VI prior art must be considered in its entirety. E) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.


If applicable, applicant is requested to check all claim informality, language issues (e.g. antecedent, redundant issues, grammar issues) for all claims to expedite prosecution since informality scrutiny in this office action is not exhaustive and applicant’s co-operation is sought in this regard.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
	Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (US 8,462,572 B2), in view Leman (EP 2784521 A1).
	Regarding independent claim 1, Sharma teaches a sense amplification device (Fig. 8: SA, see col. 1, lines 59-67 and col. 2, lines 1-8), comprising: 
a first sense amplifier (Fig. 8: M1, left pass_BSA transistor combined) coupled to a first bit line (Fig. 8: RBL) and amplifying data signals of the first bit line (col. 6, lines 33-41); 
a second sense amplifier (Fig. 8: M2, right pass_BSA transistor combined), having an input terminal (Fig. 8: Vref) coupled to a second bit line (Fig. 8: reference bit line) and amplifying data signals of the second bit line (col. 5, lines 55-58); and 
a third sense amplifier (Fig. 8: Small_SA), having a differential input pair (Fig. 8: Q1, /Q1) and a differential output pair (Fig. 8: Out, /Out),  


wherein the first sense amplifier (Fig. 8: M1, left pass_BSA transistor) comprises: 
a first transistor (Fig. 8: M1), having a first terminal (Fig. 8: source of M1) coupled to a first reference voltage (Fig. 8: Vdd), wherein a second terminal of the first transistor (Fig. 8: drain of M1) is directly coupled to the output terminal of the first (Fig. 8: Q1), and a control terminal (Fig. 8: gate of M1) of the first transistor is controlled by a first control signal (Fig. 8: first control signal originated from cross-coupling); and 
a second transistor (Fig. 8: left pass_BSA transistor), having a first terminal (Fig. 8: source of pass_BSA transistor) directly coupled to the input terminal of the first sense amplifier (Fig. 8: RBL), wherein a second terminal of the second transistor (Fig. 8: drain of pass_BSA transistor) is directly coupled to the second terminal of the first transistor (Fig. 8: drain of M1), and  a control terminal of the second transistor (Fig. 8: gate of pass_BSA transistor)  is controlled by a second control signal (Fig. 8: Pass_BSA signal), 
wherein the first transistor comprises a p-channel metal oxide semiconductor (PMOS) transistor (Fig. 8: M1 is pmos) and the second transistor comprises an n-channel metal oxide semiconductor (NMOS) transistor (Fig. 8: left pass_BSA transistor is nmos).
Sharma is silent with respect to remaining provisions of this claim as it pertains to a first input terminal of the differential input pair is coupled to an output terminal of the first sense amplifier, a second input terminal of the differential input pair is coupled to an output terminal of the second sense amplifier, a first output terminal of the differential output pair  is directly coupled to the input terminal of the first sense amplifier , and a second output terminal of the differential output pair  is directly coupled to the input terminal of the second sense amplifier.
Leman teaches - 
a first sense amplifier (Fig. 10: mx1 portion with 106_2 input, 108_2 output), (Fig. 10: 106_2) coupled to a first bit line (Fig. 10: bit line with resistive RS2 cell) and amplifying data signals of the first bit line (para [0082]: transmits noise cancelled bit line signal); 
a second sense amplifier (Fig. 10: mx1 portion with 106_1 input, 108_1 output), having an input terminal (Fig. 10: 106_1) coupled to a second bit line (Fig. 10: bit line with resistive RS1 cell) and amplifying data signals of the second bit line (para [0082]: transmits noise cancelled bit line signal); and 
a third sense amplifier (Fig. 10: 102, mx2 combined), having a differential input pair (Fig. 10: 108_2, 108_1) and a differential output pair (Fig. 10: 111_2, 111_1), 
wherein a first input terminal of the differential input pair (Fig. 10: 108_2) is coupled to an output terminal of the first sense amplifier (Fig.10: Vout2), a second input terminal of the differential input pair (Fig. 10: 108_1)  is coupled to an output terminal of the second sense amplifier (Fig.10: Vout2), 
a first output terminal of the differential output pair (Fig. 10: 111_2) is directly coupled to the input terminal of the first sense amplifier (Fig. 10: 106_2. In context of para [0015], para [0016], para [0010]: feedback path is established), and a second output terminal of the differential output pair (Fig. 10: 111_1) is directly coupled to the input terminal of the second sense amplifier (Fig. 10: 106_2. In context of para [0015], para [0016], para [0010]: feedback path is established). 
Sharma and Leman both teach sense amplifying circuit for memory device. Leman’s Amplifer functionality and structure can be employed in Sharma’s apparatus to enhance controllability. Leman’s feedback loop/ path establishes read drive/ bias for cells, shows improvement in terms of noise immunity and power reduction.

Regarding claim 2, Sharma and Leman teach the sense amplification device according to claim 1. Leman teaches wherein each of the first sense amplifier and the second sense amplifier is a non-differential signal amplifier (Fig. 10: see configuration of single sided input and single sided output in first stage amplification), and the third sense amplifier is a differential signal amplifier (Fig. 2: see differential input and differential output in second stage amplification).

8.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (US 8,462,572 B2) and Leman (EP 2784521 A1),  in view Flannagan (US 6,473,349 B1).
Regarding claim 11, Sharma and Leman teach the sense amplification device according to claim 1. They are silent with respect to remaining provisions of this claim.
Flannagan teaches wherein the third sense amplifier comprises: 
a fifth transistor (Fig. 2: 32), having a first terminal (Fig. 2: 32 source) coupled to a first voltage (Fig. 2: Vcc), wherein a second terminal of the fifth transistor (Fig. 2: 32 drain) is coupled to the first output terminal (Fig. 2: OUTPUT) of the third sense amplifier, and a control terminal of the first transistor (Fig. 2: 32 gate) is coupled to the second output terminal (Fig. 2: /OUTPUT) of the third sense amplifier; 

a seventh transistor (Fig. 2: 34), having a first terminal (Fig. 2: 34 source) coupled to a second voltage (Fig. 2: ground/ vss), wherein a second terminal of the seventh transistor (Fig. 2: 34) is coupled to the first output terminal of the third sense amplifier (Fig. 2: OUTPUT), and a control terminal of the seventh transistor (Fig. 2: 34 gate) is coupled to the second input terminal (Fig. 2: /DL) of the third sense amplifier; and 
a eighth transistor (Fig. 2: 38), having a first terminal (Fig. 2: 38 source) coupled to the second voltage (Fig. 2: ground/ vss), wherein a second terminal of the eighth transistor (Fig. 2: 38 drain) is coupled to the second output terminal (Fig. 2: /OUTPUT) of the third sense amplifier, and a control terminal of the eighth transistor (Fig. 2: 38 gate) is coupled to the first input terminal (Fig. 2: DL) of the third sense amplifier.
Amplifer functionality and controllability can be enhanced by incorporating additional transistor components e.g. taught in Flannagan.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Flannagan into the teachings of Sharma and Leman such that first sense amplifier with enhanced components can be employed in the apparatus to improve sense amp controllability and thus improve sense precision.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 (and dependent claims) have been considered but are MOOT because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure : 
Hung et al. ( US 7088630 B2): teaches two-stage sense amplifer with single ended and differential ended inputs. For example Hung Fig. 3 307 transistor drain end is directly connected to SA latch output. Prior art can be used to reject claims 7-11.
Proebsting  (US 6,154,064 A): Fig. 1, Fig. 4B, Fig. 6 and associated disclosure applicable for claims 7-11.
Liu (US5,781,488A): Fig. 4 and Fig. 5 disclosure applicable for all claims e.g. claims 7-11. Liu teaches two local bitline sense amps provides inputs to I/O SA as taught in Fig. 4 and Fig. 5.
It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution.




Allowable Subject Matter
Claims 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim , the prior art of record does not appear to teach, suggest, or provide motivation for combination for :
Based on prior art made of record, following amendment is suggested:
Incorporate both claims 5 and 6 into claim 1:
5. … during a bit line pre-charge period before a word line enable period, the first control signal turns on the first transistor and the second control signal drives the second transistor to pre-charge the first bit line; during an initialization period of the word line enable period, the first control signal turns on the first transistor and the second control signal turns off the second transistor; and during a sense period of the word line enable period after the initialization period, the first control signal turns off the first transistor and the second control signal drives the second transistor to sense the first bit line…
6. ….during the sense period and in a case where data of the first bit line is in a first logic state, the second transistor is turned off; and during the sense period and in a case where the data of the first bit line is in a second logic state, the second transistor is turned on.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424.  The examiner can normally be reached on 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825